Opinion by
Dallinger, J.
In accordance with stipulation of counsel bottles, boxes, lamps, flacons, atomizers, incense burners, and photo frames chiefly used in the household for utilitarian purposes were held dutiable at 40 percent under paragraph 339. United Slates v. Friedlaender (21 C. C. P. A. 103, T. D. 46445), Dow v. United States (id. 282, T. D. 46816), Woolworth v. United States (T. D. 47857) and Rice v. United States (T. D. 49373) cited. Toilet sets like those the subject of Abstract 8950 were held separately dutiable as follows: the brushes at 45 percent under paragraph 1407 and the mirrors at 50 percent under paragraph 230.